— Appeal from an order of the Supreme Court (Connor, J.), entered June 20, 1990 in Greene County, which denied defendant’s motion for summary judgment dismissing the complaint.
Where an insurer has properly demanded a statement of proof of loss from its insured, the failure to submit such a statement is a complete defense to the insured’s claim under the policy (Igbara Realty Corp. v New York Prop. Ins. Underwriting Assn., 63 NY2d 201). Here, defendant argues that despite its having made the proper demand, no proof of loss was timely filed and it was therefore entitled to summary *431judgment. However, in opposing defendant’s motion, plaintiff Jay Kravitz claimed that, prior to defendant’s demand, he had submitted a valid proof of loss with one of defendant’s adjusters. In our view, the record presents a triable question of fact as to whether a valid proof of loss was filed (see, Della Porta v Hartford Fire Ins. Co., 118 AD2d 1045). Thus, Supreme Court’s denial of defendant’s motion must be affirmed.
Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.